Citation Nr: 1409073	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's bronchitis for the period prior to September 27, 2011.  

2.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's bronchitis for the period on and after September 27, 2011.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1963 to June 1966 and from March 1981 to March 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's chronic bronchitis.  In June 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In June 2012, the Appeals Management Center (AMC) granted a 30 percent evaluation for the Veteran's bronchitis and effectuated the award as of September 27, 2011.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The report of a September 27, 2011, VA respiratory evaluation conducted in accordance with the Board's September 2011 Remand instruction conveys solely contemporaneous pre-bronchodilator PFT results.  No post-bronchodilator results were reported.  Such PFT findings are necessary to properly evaluate the Veteran's bronchitis under the provisions of 38 C.F.R. §§ 4.96(d), 4.97, Diagnostic Code 6600 (2013).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

At the June 2011 Board hearing, the Veteran advanced that his bronchitis rendered him unable to work for the past several years. The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is reasonably raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The issue of a TDIU has not been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected respiratory disability after September 2011 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after September 2011.  

3.  Schedule the Veteran for a VA respiratory examination in order to assist in determining the current nature and severity of his service-connected respiratory disability.  All necessary tests, including PFTs, should be conducted and the findings then reported in detail.  Both pre-bronchodilator and post-bronchodilator findings must be stated.  

The examiner should express an opinion as to the impact of the Veteran's respiratory disability upon his vocational pursuits.  

All relevant medical records, including those in the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Readjudicate the Veteran's appeal including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

